EXHIBIT 32.1 CERTIFICATION OF THE CHIEF EXECUTIVE AND CHIEF FINANCIALOFFICERS PURSUANT TO SECTION -OXLEY ACT OF 2002 Each of the undersigned, Attiazaz “Bob” Din, President and Chief Executive Officer, and Javed Latif, Senior Vice President and Chief Financial Officer, respectively of En Pointe Technologies, Inc. (the “Company”), individually and not jointly certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350, that: (1) the Quarterly Report on Form 10-Q of the Company for the quarter ended March 31, 2007 (the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 780(d)); and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:August13, 2007 /s/ Attiazaz Din Attiazaz “Bob” Din President and Chief Executive Officer /s/ Javed Latif Javed Latif Senior Vice President and Chief Financial Officer
